                                                                                                 filed
            1                                                                                     SEP 1 0 2019
                                                                                                 SUSAN YSQOMG
            2                                                                                 clerk, U.S. D!S"!,'i;CT COURT
                                                                                         northern DISTRICT OF CALIFORNIA
            3

            4                                   UNITED STATES DISTRICT COURT

            5                                  NORTHERN DISTRICT OF CALIFORNIA

            6
                 UNITED STATES OF AMERICA,
            7                                                          Case No. 3;19-MJ-71487 (JCS)
                                 Plaintiffs,
            8
                           V.                                          Charging District's Case No.
            9
                 HERIBERTO FLORES LARA,                                2: 19 MJ 03358
           10
                                 Defendants.
           11

           12                              COMMITMENT TO ANOTHER DISTRICT
•c 'B
o t©       13           The defendant has been ordered to appear in the Central District of California (Los
U 2
4—•   ^

•c ^
is 14-1    14   Angeles)
 w    O

5 13       15   The defendant may need an interpreter for this language: Spanish.
 w    c
B     w
C/3
      Q    16           The defendant:           [ ] will retain an attorney.
"o 5
 (U   (D
.ts        17                                    [X] is requesting court-appointed counsel.
c     "C

=^1        18           The defendant remains in custody after the initial appearance.

           19
                       IT IS ORDERED: The United States Marshal must transport the defendant, together with
           20
                a copy of this order, to the charging district and deliver the defendant to the United States Marshal
                for that district, or to another officer authorized to receive the defendant. The Marshal or officer
           21   of the charging district should immediately notify the United States Attorney and the Clerk of the
                Clerk for that district of the defendant's arrival so that further proceedings may b^romptly
           22   scheduled. The Clerk of this district must promptly transmit tjie^papers and anyoail to the
                charging district.
           23
                        IT IS SO ORDERED.
           24
                Dated: September 10, 2019
           25

           26                                                                   Spero
                                                                   ChieC^agistrate Judge
           27

           28
